Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144124                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  BEVERLY TEEGARDIN,                                                                                       Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 144124
                                                                    COA: 302406
                                                                    Kalamazoo CC: 2010-000167-NH
  JAMES HUNT, M.D., JACK HUNT, D.O., and
  GULL ROAD MEDICAL PRACTICE, P.C.,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 12, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of whether the trial court abused its discretion when it
  denied the defendants’ motion to strike the testimony of Elliot David Felman, M.D. In
  particular, we direct the Court of Appeals to consider whether Dr. Felman’s proposed
  testimony meets the criteria of MCL 600.2955 and MRE 702. See Craig v Oakwood
  Hospital, 471 Mich 67 (2004), and Gilbert v DaimlerChrysler Corp, 470 Mich 749
  (2004). We further ORDER that trial court proceedings are stayed pending the
  completion of this appeal. On motion of a party or on its own motion, the Court of
  Appeals may modify, set aside, or place conditions on the stay if it appears that the
  appeal is not being vigorously prosecuted or if other appropriate grounds appear.

         We do not retain jurisdiction.

         MARILYN KELLY and HATHAWAY, JJ., would remand this case to the trial court
  for an evidentiary hearing to determine whether the testimony of the plaintiff’s expert
  witness meets the criteria of MCL 600.2955 and MRE 702.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 12, 2012                    _________________________________________
           t0112                                                               Clerk